Citation Nr: 1711822	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-09 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection, to include on a secondary basis, for left shoulder disability.

2. Entitlement to service connection, to include on a secondary basis, for cervical spine disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to July 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2015, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain addendum medical opinions addressing service connection on a secondary basis.  The Board notes that the requested medical opinions were obtained in May 2016 and have been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's left shoulder disability did not originate in service, within a year of service, is not otherwise etiologically related to the Veteran's active service, and was not caused or chronically worsened by a service-connected disability.

2. The Veteran's cervical spine disability did not originate in service, within a year of service, is not otherwise etiologically related to the Veteran's active service, and was not caused or chronically worsened by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for left shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).

2. The criteria for service connection for cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided a 38 U.S.C.A. § 5103(a)-compliant notice in a September 2010 correspondence, prior to the initial adverse decision in this case.  Thereafter, the claim was readjudicated in a September 2016 supplemental statement of the case (SSOC).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent September 2016 SSOC.  

The Board also finds the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

In a May 2015 Remand, the Board found the December 2015 VA examination insufficient for adjudication purposes.  The Remand instructed the AOJ to obtain addendum medical opinions to address service connection of the Veteran's left shoulder and cervical spine claims on a secondary basis.  The requested medical opinions were obtained in May 2016.  The Board has reviewed the VA medical opinions and finds they are adequate to adjudicate the issues on appeal.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2016).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder Disability

The Veteran asserts service connection for a diagnosed left shoulder disability.  Specifically, the Veteran asserts that her left shoulder disability is secondary to her service-connected lumbar spine disability.  Based on a review of the record, the Board finds that service connection for a left shoulder disability is not warranted.

1. Factual Background

The Veteran's service treatment records (STRs) are silent as to any complaints or treatment for a left shoulder disability.  Post-service medical records show that in July 2003 the Veteran reported pain radiating to her left shoulder during a Spurling's test.  An August 2004 bone scan revealed bilateral acromioclavicular joint (ACJ) and sternoclavicular joint arthropathy changes.  

A September 2009 VA examination noted the Veteran's occupation as a registered nurse (RN) who worked in pediatrics and rehabilitation for postoperative orthopedic patients.

A January 2010 X-ray study revealed osteoarthritis in the left ACJ and enthesopathy at the left rotator cuff insertion.  A January 2010 MRI study revealed the same results including a full-thickness tear in the left supraspinatus tendon, an undersurface tear in the left ingraspinatus tendon, and ganglion cysts at the left subscapularis musculotendinous junction.  

In her July 2010 claim for service connection, the Veteran asserted that her left shoulder disability was caused by adjustments she made to her body due to her service-connected lumbar spine disability.  She further asserted that those adjustments placed additional pressure on other parts of her body in order to compensate for the lumbar spine disability.

A VA examination was conducted in February 2011.  The Veteran reported left shoulder pain and limitation of motion beginning in 2007 when she attempted to raise her left arm above shoulder level.  The examiner found tenderness along the left ACJ and guarding on movement and diagnosed the Veteran with DJD with supraspinatus tear.  The examiner was unable to provide an opinion as to whether the Veteran's left shoulder disability was due to her service-connected lumbar spine disability without resorting to mere speculation.  In making this determination, the examiner cited an inability to determine whether the use of crutches would have caused an increased propensity for exacerbation of the Veteran's rheumatoid arthritis, although the examiner noted no simultaneous increase for the right shoulder.  Lastly, the examiner noted no other direct connection between the left shoulder and the lumbar spine disabilities other than the use of crutches.

In a May 2011 statement, the Veteran asserted "every doctor" at her VA hospital told her that her left shoulder disability would be directly affected by her service-connected lumbar spine disability.

In March 2013, the Veteran underwent a VA examination for rheumatoid arthritis.  The examiner opined that the rheumatoid arthritis was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner noted that the Veteran underwent a lot of testing for rheumatoid arthritis in the 1970's and there were no confirmed abnormalities or diagnosis for that condition at that time.  The examiner further noted no complaints of joint pain or symptoms consistent with the onset of rheumatoid arthritis during service.  Lastly, the examiner noted that there was no service-connected condition that caused the Veteran's rheumatoid arthritis.

An addendum medical opinion was obtained in May 2016.  Based on the medical history of the left shoulder and the finding that the left shoulder disability had been relatively stable since 2011, the examiner opined that Veteran's left shoulder disability was not aggravated beyond the natural progression by the Veteran's service-connected lumbar spine disability.  The examiner further found that the left shoulder disability was independent of the service-connected lumbar spine disability.  

2. Legal Analysis

In consideration of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a left shoulder disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2014); Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, a January 2010 X-ray study revealed diagnoses of osteoarthritis in the left ACJ and enthesopathy at the left rotator cuff insertion.  As such, the Veteran clearly has a diagnosis and the remaining question is whether the disorder is related to service.

Initially, the Board notes that the Veteran's STRs are silent as to any complaints or treatment related to a left shoulder disability.  The first objective evidence of a left shoulder disability is a July 2003 VA medical record noting pain radiating to Veteran's left shoulder.  Moreover, the Veteran has not offered any lay statements linking her left shoulder disability to a service connected event and has instead consistently related her left shoulder disability as a secondary condition to her service-connected lumbar spine disability.  

Accordingly, in this case, 38 C.F.R. § 3.303(b) is not for application, because although arthritis is considered a "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), the STRs do not note arthritis of the left shoulder in service.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2016).  The STRs in the present case do not establish a combination of manifestations sufficient to identify the disease entity of arthritis and degenerative disease of the left shoulder, as opposed to any other diagnosis.  

There is also no competent indication of arthritis, degenerative changes, or degenerative disease of the left shoulder within one year of the Veteran's military service.  Indeed, there is no lay or medical evidence showing that she had such a disorder within the first year after her separation from service.  Thus, the Veteran is not entitled to service connection for a left shoulder disability on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C.A. §§ 1111, 1112, 1132, 1133 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed Cir. 2013).

As there is no competent evidence establishing an in-service incurrence or aggravation of a disease or injury, the Board finds that the second Shedden requirement has not be met and direct service connection is not warranted.

As to the Veteran's secondary service connection and aggravation claim, the Board finds the May 2016 VA addendum examination report the most probative.  The examiner reviewed and discussed the evidence of record, as well as the Veteran's medical history.  Following that review, regarding the Veteran's secondary service connection claim, she opined that the Veteran's left shoulder disability was not aggravated beyond the natural progression by her service-connected lumbar spine disability.  The examiner further found that the left shoulder disability was independent of the service-connected lumbar spine disability.  

Although the February 2011 VA examiner was unable to provide a medical opinion as to the Veteran's secondary claim without resorting to mere speculation, the examiner did state that there was no other direct connection between the left shoulder disability and the lumbar spine disability "other than the use of crutches."  Thus, the February 2011 VA examination adds supports the May 2016 VA examiner's finding that both conditions were independent of one another.

The Board recognizes the Veteran's assertion that "every doctor" at her VA hospital related her left shoulder disability to her service-connected lumbar spine disability.  However, the Veteran has not submitted a statement from any such doctor in support of her claim.  As such, the Board provides little probative value to this assertion.

The Board further recognizes the Veteran's lay statements linking the onset of her left shoulder disability to her service-connected lumbar spine disability.  The Board notes the Veteran is a trained RN who worked in the field of orthopedic rehabilitation; therefore, her opinion regarding related medical matters is entitled to probative weight.  However, although the Veteran has stated her left shoulder disability was caused by adjustments she made to her body due to her lumbar spine disability, she has offered no medical evidence or any supporting rationale other than to state that those adjustments caused additional pressure on "other parts of her body."  

The Board finds these statements speculative in nature and, thus, outweighed by the May 2016 medical examiner's opinion who determined that the there was no nexus between the Veteran's left shoulder disability and her service-connected lumbar spine disability.  The examiner has training, knowledge, and expertise on which she relied to form her opinion, and she provided a persuasive rationale for it.  

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for left shoulder disability.  In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 

Cervical Spine Disability

The Veteran asserts service connection for a diagnosed cervical spine disability.  Specifically, the Veteran asserts that her cervical spine disability is secondary to her service-connected lumbar spine disability.  Based on a review of the record, the Board finds that service connection for a cervical spine disability is not warranted.

1. Factual Background

The Veteran's June 1971 enlistment examination noted normal upper extremities and spine.  The Veteran denied any arthritis or rheumatism, painful or "trick" shoulder, or back trouble of any kind.  In February 1972, the Veteran complained of constant neck pain.  The Veteran was involved in a MVA in May 1972.  She reported to the emergency room where she complained of neck pain, was noted to have limited motion of neck, and was diagnosed with a cervical strain.  A separation examination appears to have been conducted that same day.  The separation examination noted normal upper extremities and an abnormal spine.  The examining physician noted that the abnormal spine involved the lumbosacral L4-L5 levels.  The Veteran reported recurrent back pain but no cervical spine issues were noted.  In June 1972, cervical spine symptoms included pain and occipital headaches.  The Veteran was treated with a soft collar and ice.  A July 1972 STR shows the Veteran complained of neck and low back pain.

Post-service medical records show that in March 1998, the Veteran underwent an MRI study.  The MRI study revealed degenerative disc disease (DDD) at C5-C6 and C6-C7 levels.  In addition, posterior osteophytes were found present, most notably a large central posterior osteophyte was found to have an effect on the spinal cord.  The record further noted a normal T2 signal.  

The Veteran's VA medical record further shows several radiological studies.  A January 1999 MRI study revealed a large epidural C5-C6 central disc lesion found to be a probable herniated soft disc with central spinal stenosis and cord compression or myelopathy.  A February 2001 MRI study revealed DDD at C5-C6 and C6-C7 levels resulting in loss of disc space and spur formation.  A July 2001 MRI study revealed posterior osteophytes present at C5-C6 and C6-C7 that impinged on the spinal cord.  A July 2003 radiological study revealed disc spaces reduced at C5-C6 and C6-C7, consistent with DDD.  Mild posterior osteophytes were seen at C5-C6 including a mild compromise of the neural foramina bilaterally.  An October 2003 MRI study revealed prominent central disc herniation and posterior osteophytes at C5-C6 with mild narrowing of the spinal canal.  An April 2005 MRI study revealed C5-C6 osteophytes with mild cord compression.  A CT scan revealed calcification to the posterior vertebral body of C5.  The Veteran was diagnosed with cervical spondylosis, calcified PLL, spinal canal stenosis at C5-C6, and some myelopathy.  A December 2009 MRI study revealed status post fusion at C5-C6 with mild posterior osteophytes at multiple levels.

Other post-service medical records include an April 2001 VA rheumatology record noting DJD of the cervical spine with a component of stenosis.  The Veteran reported pain radiating to her right shoulder.  The physician noted neck and back pain due to muscle spasms and sciatica.  A June 2002 VA medical record noted documented cervical root impingement at C5-C6.  The Veteran declined a referral to neurosurgery.  A September 2002 VA medical record noted a past medical history of cervical radiculopathy and cervical spine disease that was stable.  

The Veteran was seen for neck pain in May 2005.  The physician noted that the Veteran was previously seen in February 2005 for numbness in her upper extremities that appeared related to changes in head position.  The Veteran reported worsening pain, decreased range of motion and a recent fall.  In June 2005, the Veteran underwent a C5-C6 anterior discectomy with allograft fusion.  The physician noted that the Veteran presented with a several month history of neck pain with numbness in the upper extremities.  The Veteran reported no specific injury, although she did report several past cervical sprains.  In April 2006, the Veteran was diagnosed with cervical spondylosis with pain and myelopathy.  She underwent another surgery on her cervical spine to re-perform the allograft procedure and to remove bone spurs.

In her July 2010 claim for service connection, the Veteran asserted that her cervical spine disability was caused by an adjustment she made to her body due to her service-connected lumbar spine disability.  She further asserted that those adjustments placed additional pressure on other parts of her body in order to compensate for the lumbar spine disability.

A VA examination was conducted in February 2011.  The Veteran reported cervical pain that began in 2004.  The examiner noted the Veteran had an unsuccessful cervical laminectomy with fusion surgery in 2005, and that a repeated successful fusion surgery was conducted in 2006 that eliminated symptoms of numbness into her upper extremities.  Citing the December 2009 MRI study, the examiner diagnosed the Veteran with degenerative osteodiscal disease of the cervical spine.  The examiner opined that the cervical spine disability was "less likely as not (less than 50/50 probability) caused by or a result of lumbosacral degenerative osteodiscal disease."  The examiner based his opinion on the mechanism of the injuries of sprains and strains of the lumbar spine.  Specifically, the examiner noted that the mechanism of the lumbar spine region did not extend to the cervical region.  The examiner further noted evidence-based studies and ergonomic evaluations that did not provide such a connection.

In a May 2011 statement, the Veteran asserted that it was common for a lower back condition to worsen to the point that it would affect the upper back and neck.  

The Veteran underwent another VA examination in March 2013.  The examiner diagnosed the Veteran with DDD of the cervical spine.  The Veteran reported first experiencing neck problems in 2005 after developing numbness and tingling in her arms and hands.  She also reported developing headaches at this time.  Current symptoms reported included pain radiating into the posterior scalp.  The Veteran also reported flare-ups.  She related her cervical spine disability to her service-connected lumbosacral spine disability which she asserted "travelled everywhere."  The examiner found functional loss due to less movement than normal and pain on movement.  The examiner opined that the cervical spine disability was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner based his opinion on a negative X-ray study done in relation to the May 1972 MVA.  The examiner also based his opinion on the Veteran's separation examination in which she denied neck symptoms and a July 1972 orthopedic examination that did not diagnose the Veteran with a neck condition.  As to the Veteran's diagnosis of a cervical strain during service, the examiner found that such a condition would "nearly always heal without residuals in a young person such as herself at the time."  Further, the examiner noted that the Veteran's claims file was negative for any neck complaints, symptoms or conditions from the time of the Veteran's separation from service to the mid-1990s.  Lastly, the examiner noted that the Veteran's service-connected lower back disability was not a condition that traveled or spread to the neck, or a condition that would cause the development of DDD in the cervical spine.  Based on the foregoing, the examiner additionally opined that "the Veteran's cervical spine DDD is less likely than not related to her active duty military service or any [service-connected] condition but rather developed over the decades following service eventually becoming symptomatic in the late 1990's."

An addendum medical opinion was obtained in May 2016.  The examiner opined that the Veteran's cervical spine condition was not aggravated beyond the natural progression by the service-connected lumbar spine conditions.  In making this determination, the examiner noted that the medical evidence demonstrated that the Veteran had cervical sprains prior to the onset of significant cervical pain with neurological symptoms or the 2005 examination findings.  The examiner also noted the Veteran's cervical spine treatment history including the June 2005 discectomy with allograft fusion, the later finding of non-union of the fusion, and the subsequent secondary neurosurgical procedure.  Based on the medical history, the examiner found that the progressive cervical spine degenerative disease was independent of the Veteran's lumbosacral spine conditions or treatment.  Additionally, the examiner found that the progression of the Veteran's cervical spine disability was consistent with the progression of osteoarthritis with the following risk factors: aging, gender, excess weight, genetics and associated diseases including diabetes.

2. Legal Analysis

It is not in dispute that the Veteran currently receives treatment for, and has a diagnosis of, a cervical spine disability.  Therefore, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Specifically, a March 2013 VA examination diagnosed the Veteran with DDD of the cervical spine.  Thus, the Veteran clearly has a current diagnosis and the remaining question is whether a cervical spine disability manifested in service, within one year of service, or is otherwise related thereto.  

The Veteran's STRs note treatment for neck pain before and following a MVA.  In addition, a separation examination noted an abnormal spine located at the lumbar L-4 level, but did not mention a cervical spine disability.  The Veteran's STRs further show that she was diagnosed with a cervical strain.  

However, the Board notes that the first objective post-service evidence of symptomatology of a cervical spine disability is dated March 1998.  Thus, there is a twenty-six year gap between the Veteran's separation from service and the first post-service evidence of a cervical spine disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  The Board further notes that such absence of documented treatment, in and of itself, is not a basis for discrediting lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.  In this regard, the Board finds the March 2013 VA examination the most probative evidence of record.   

The March 2013 VA examiner diagnosed the Veteran with DDD of the cervical spine.  The examiner opined that the cervical spine disability was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner based his opinion on a negative May 1972 X-ray report, the Veteran's separation examination in which she denied neck symptoms, and a July 1972 orthopedic examination that did not diagnose the Veteran with a neck condition.  The VA examiner further based his opinion on an in-service diagnosis of a cervical strain and noted that such a condition would "nearly always heal without residuals in a young person such as herself at the time."  Lastly, the examiner noted the absence of treatment for a cervical spine disability until the mid-1990s.

Moreover, while the Board notes the Veteran is a trained RN whose lay statements are afforded probative weight, she has not asserted that her current cervical spine disability is related to an event in service.  Thus, the Board finds that there is no medical or lay evidence providing a causal connection between an in-service disease or injury and the current disability.  As such, the record does not establish a medical nexus between the Veteran's current cervical spine disability and service, and service connection on a direct basis is not warranted.

Turning to the Veteran's secondary service connection claim, the Board finds the February 2011, March 2013, and May 2016 VA medical opinions the most probative evidence of record.  

The February 2011 VA examiner opined that the cervical spine disability was "less likely as not (less than 50/50 probability) caused by or a result of lumbosacral degenerative osteodiscal disease."  The examiner cited the mechanism of the injuries of sprains and strains of the lumbar spine as well as evidence-based studies to support his medical opinion.  Similarly, the March 2013 VA examiner found that the Veteran's service-connected lower back disability was not a condition that would travel or spread, or a condition that would cause the development of DDD in the cervical spine.  Based on the foregoing, the March 2013 VA examiner opined that "the Veteran's cervical spine DDD is less likely than not related to her active duty military service or any [service-connected] condition but rather developed over the decades following service eventually becoming symptomatic in the late 1990's."  

These medical opinions are further supported by a May 2016 addendum medical examination report.  The May 2016 VA examiner specifically opined that the Veteran's cervical spine disability was not aggravated beyond the natural progression by the Veteran's service-connected lumbar spine disability.  This opinion was based on a review of the evidence of record, as well as the Veteran's medical history.  The VA examiner further found the progression of the Veteran's cervical spine osteoarthritis consistent with related risk factors of aging, gender, excess weight, genetics and associated diseases including diabetes.

As noted above, the Board recognizes the Veteran is a trained RN who worked in the field of orthopedic rehabilitation and that her opinion regarding related medical matters is entitled to probative weight.  The Veteran has stated her cervical spine disability was caused by adjustments she made to her body due to her lumbar spine disability.  She has further asserted that her lumbar spine disability "travelled everywhere" including to her cervical spine and that it was common for lower back conditions to worsen to the point that they affect the upper back and neck.  However, the Veteran has provided no rationale for such assertions.  Therefore, the Veteran's assertions are considered speculative and, thus, of little probative value.  

As such, the Board finds that the Veteran's assertions are outweighed by the above mentioned VA medical opinions that determined there was no nexus between the Veteran's cervical spine disability and her service-connected lumbar spine disability.  The examiners have training, knowledge, and expertise on which they relied to form their opinions, and they provided persuasive rationale for them.  

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for cervical spine disability.  In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Entitlement to service connection, to include on a secondary basis, for left shoulder disability is denied.

Entitlement to service connection, to include on a secondary basis, for cervical spine disability is denied.



____________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


